          Case
           Case1:20-mc-00790-VEC
                1:20-mc-00790-VEC Document
                                   Document1-5
                                            3 Filed
                                               Filed12/22/20
                                                     12/22/20 Page
                                                               Page11ofof11



                       UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF NEW YORK                       USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                                     DOC #:
     Plaintiff,                                                               DATE FILED: 12/22/2020
                                                      1:20-mc-790
                       v.
                                                      (Originally In Equity No. 23-152)
BRICKLAYERS’, MASONS’ &
PLASTERERS’ INTERNATIONAL UNION

                                                                 MEMO ENDORSED
OF AMERICA, et al.,
     Defendants.




                [PROPOSED] ORDER TERMINATING FINAL JUDGMENT


         The Court having received the motion of Plaintiff United States of America for

termination of the final judgment entered in the above-captioned case, and the Court having

considered all papers filed in connection with this motion, and the Court finding that it is

appropriate to terminate the final judgment, it is


         ORDERED, ADJUDGED, AND DECREED:
         That said final judgment is hereby terminated.




         12/22/2020
Dated:
                                                      United States District Court Judge
                                                      Southern District of New York



         The Court remains baffled as to why this effort to dismiss judgments
         that have been on the books for years and that are, so far as the Court
         can tell, neither helping nor harming competition, is a good
         expenditure of DOJ Antitrust attorney time or of judicial time.
         Nevertheless, the Government’s motion is granted.
